DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/20/2022 is acknowledged.  The Applicant has amended claims 1-4 in response to the Office action mailed on 03/03/2022.  Claims 1-6 are pending in the application and have been examined.

In view of the Applicant’s amendment of the specification, all objections detailed in the Office action of 03/03/2022 have been withdrawn.

In view of the Applicant’s amendment of the drawings, all objections detailed in the Office action of 03/03/2022 have been withdrawn. However new objections to the drawings for issues that were not addressed in the previous Office action are detailed in the paragraphs below.

In view of the Applicant’s amendment of the claims, all rejections under 35 USC 112(a) and 35 USC 112(b) detailed in the Office action of 03/03/2022 have been withdrawn. However new rejections of the claims for issues that were not addressed in the previous Office action are detailed in the paragraphs below.


The Applicant’s arguments regarding rejection under 35 USC 102(a)(1) has been accepted by the Examiner, and therefore the 35 USC 102(a)(1) rejection detailed in the Office action mailed on 03/03/2022 has been withdrawn.

The Applicant’s arguments regarding rejection of claims under 35 USC 103 detailed in the Office action mailed on 03/03/2022 are moot in view of new rejections detailed in the paragraphs below.

With regard to the Applicant’s argument in the Remarks section of the amendment filed on 05/20/2022 that “Paragraph [0073] of the Specification states "[a]fter the direction of the abnormal part is calculated, an automatic sighting process is performed to make the telescope 16 sight this direction”, the Examiner responds that the claim does not recite “… sighting process is performed to make the telescope 16 sight this direction”.  Therefore, the rejection as in the Office action of 03/03/2022 is maintained. If the limitation is amended to state “controller for positioning a telescope to make the total station sight the abnormal part” it would overcome the rejections of this feature.

The Examiner did not address certain claim issues in the previous Office action. This non-Final Office action is to addresses all pending claim issues and give the Applicant an opportunity to correct them with minimum inconvenience.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a functional schematic of the invention as described in the specification.  For example, Figure 2 merely shows the content (algorithms/functional modules/parts) of a total station.  The drawings do not show how the algorithms/functional modules/parts are connected and related to each other. A list of parts does not make an invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: imaging unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites an apparatus comprising a processor configured to: control to make a total station sight (ability to see) an abnormal part, on a basis of the position of the abnormal part.  Control to make a total station sight (ability to see) an abnormal part, is a judicial exception because sighting is considered as a mental process. Therefore “control to make a total station sight” falls within the “mental processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a function that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a function, i.e., “control to make a total station sight”, that falls within the “mental processes” grouping of abstract ideas.


Claim Analysis:

Interpretation of claim 1: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed apparatus, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed apparatus, i.e., the apparatus being configured to perform a set of generic computer functions such as acquiring data, calculating difference between data sets, and control the ability of the total station to sight (a part).

Step 1: Claim 1 recites acquiring data, calculating difference between data sets, and control the ability of the total station to sight (a part). Thus, at least a part of the claim is to (algorithm, software, abstract idea, etc.) and a process for using the apparatus, which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because controlling the ability to sight (see), under BRI, can be considered as a thought process and therefore falls within the “mental processes” grouping of abstract ideas.

Claim 1 does not have additional elements recited in the claim beyond the
judicial exception to integrate the exception into a practical application. 2019 PEG
Section III(A)(2), 84 Fed. Reg. at 54-55.

Furthermore, claim 1 does not have additional elements recited in the claim to
amount to significantly more than the judicial exception. 2019 PEG Section II(B), 84
Fed. Reg. at 54-55.

	Claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, regarding the recitation “control to make the total station sight the abnormal part” it is unclear what “control” represents and what is being controlled to make the total station sight the abnormal part.  The lack of clarity on what “control” represents and what is being controlled to make the total station sight the abnormal part ha made the claim vague and indefinite. 
For examination purposes, it is assumed that “control” is a function used for sighting (ability to see/observe) a part/object.
Note: With regard to the Applicant’s argument in the Remarks section of the amendment filed on 05/20/2022 that “Paragraph [0073] of the Specification states "[a]fter the direction of the abnormal part is calculated, an automatic sighting process is performed to make the telescope 16 sight this direction”, the Examiner responds that the claim does not recite “… sighting process is performed to make the telescope 16 sight this direction”.  Therefore, the rejection as in the Office action of 03/03/2022 is maintained. If the limitation is amended to state “controller for positioning a telescope to make the total station sight the abnormal part” it would overcome the rejections of this feature.

In claim 4, it is unclear what the recitation “the total station performs positioning on multiple points at the abnormal part” means. The question arises as to positioning what on multiple points? Appropriate correction is required.

Claims 2-6 are rejected because they are dependent on claim 1 or intermediate claim, and by their dependency on claim 1 or an intermediate claim they have all the deficiencies of their respective parent claims inherent in them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US_2017/0363421 A1).
Claim 1 is rejected because:
Kumagai et al (Kumagai hereinafter) teaches of an apparatus comprising a combined structure of a total station 2 and a laser scanner 3 (see abstract; paragraphs [0001]-[0010]  and [0025]; Figures 2 and 3), relationships of exterior orientation parameters between the total station and the laser scanner being known in advance (because total station 2 and a laser scanner 3 are attached to each other in a single structure, see Figure 2), the surveying apparatus comprising a processor or circuitry 4 (arithmetic control unit; see abstract; paragraphs [0006], [0008], [0010], [0012], [0025], [0036], [0038] and [0051]; Figures 3 and 4), the processor or circuitry 4 configured to: acquire point cloud data that is obtained by laser scanning (see abstract; paragraphs [0005], [0006], [0012] and [0014]) the laser scanning being performed on an object 86 (see paragraph [0006], [0008] and [0090]-[0094]; Figure 7) to be inspected by the laser scanner 3; acquire a position of the detailed-inspection target part (by measuring the distance to the object; see paragraphs [0006] and [0012]); and control to make the total station 2 sight the detailed-inspection target part (object), on a basis of the position of the detailed-inspection target part (with a rotary unit rotating to point the laser on to the measurement object; see paragraphs [0006], [0012], [0029]-[0035], [0068] and [0087]), the survey apparatus for measuring or determining three dimensional coordinates of measurement points on an object (see paragraphs [0001]-[0005]).

Kumagai does not explicitly teach of acquiring a first point cloud data and a second point cloud data obtained by laser scanning an object to be inspected at a time interval by the laser scanner; and calculate a difference between the first point cloud data and the second point cloud data to detect a part of the object to be inspected, in a survey apparatus for measuring the position of measurement points on an object under test.

In paragraphs [0075]-[0076] of the Specification of the instant application, it is stated that “In one example, laser scanning may be performed every half a year” ([0075]), and, “The time interval for obtaining point clouds to be used can be freely determined depending on the kind of target to be inspected. For example, although the time interval may be every several months or every year …” ([0076]).

It would not have required any special skill for one of ordinary skill in the art to use Kumagai’s apparatus for taking measurements on an object at different intervals of time and comparing the measurements to calculate the differences between them. Any ordinary computer processor unit can easily compare data between two measurements and output the difference between them. Kumagai’s arithmetic control unit 4 is capable of performing such a basic function.
In view of the above rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use Kumagai’s apparatus for acquiring a first point cloud data and a second point cloud data obtained by laser scanning an object to be inspected at a time interval by the laser scanner; and calculate a difference between the first point cloud data and the second point cloud data to detect a part of the object to be inspected, without making any structural modifications to Kumagai’s apparatus, in a survey apparatus for measuring the position of measurement points on an object under test.

Furthermore, the body of claim 1 does not comprise of any structural elements of the claimed surveying apparatus.  The body of claim 1 exclusively claims functions that a processor is capable of performing, such as: 
acquiring first point and second point cloud data;
calculate a difference between the first point cloud data and the second point cloud data and compare the data to determine if a threshold is exceeded;
acquire a position of the abnormal part/object; and,
control to make the total station sight the abnormal part.

Kumagai teaches of acquiring point cloud data (see paragraph [0006]); comparison of measured data (see paragraph [0012]); acquire a position of the abnormal part/object (see “measures s specific point of the object” and “compares distance measurement …” in paragraph [0012]) ; and, control to make the total station sight the abnormal part/object (see paragraph [0093]).  Therefore it would have been obvious to a person of ordinary skill in the art that Kumagai’s processor (arithmetic control unit) is capable of performing various functions claimed in claim 1.  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    813
    453
    media_image1.png
    Greyscale


With respect to claim 2, Kumagai teaches that the total station includes a telescope 13 (see paragraphs [0031]-[0035]; Figures 1 and 3) and an imaging unit 58 (see paragraphs [0056] and [0057]; Figure 3) that images an image captured by the telescope, the control for sighting makes the telescope sight the detailed-inspection target part (see paragraphs [0006], [0008], [0012] and [0093]).  It is known in the art that a telescope enlarges captured image of a distant object. 

With respect to claim 3, Kumagai teaches that the total station 2 has a function of emitting marking light 35 (see paragraph [0040]; Figure 4), and the marking light is emitted to the detailed-inspection target part after the control for sighting is performed (see paragraphs [0113]-[0115]).  Furthermore, claim 3 is directed to the claimed apparatus performing the function of emitting marking light after the control for sighting is performed.  Kumagai’s processor/arithmetic control unit is capable of performing such a function because such functions are performed using software and is routinely done in the measurement field.

With respect to claim 4, Kumagai teaches that the total station 2 performs positioning of multiple points (point cloud) at the detailed-inspection target part after the control for sighting is performed (see paragraphs [0113]-[0115], [0118]).  Furthermore, claim 4 is directed to the claimed apparatus performing the function of positioning of multiple points at the abnormal part/object after the control for sighting is performed.  In view of Kumagai’s teachings of performance of various functions as in claim 1 above, it would have been obvious to a person of ordinary skill in the art that Kumagai’s processor/arithmetic control unit is capable of performing such a function because such functions are performed using software and is routinely done in the measurement field.

Claim 5 is directed to determining a pattern type of abnormality on a basis of the difference between the first point cloud data and the second point cloud data.  In view of Kumagai’s teachings of performance of various functions as in claim 1 above, it would have been obvious to a person of ordinary skill in the art that Kumagai’s processor/arithmetic control unit is capable of performing such a function because such functions are performed using software and is routinely done in the measurement field.

Claim 6 is directed to determining post processing in accordance with the determined pattern type of abnormality. In view of Kumagai’s teachings of performance of various functions as in claim 1 above, it would have been obvious to a person of ordinary skill in the art that Kumagai’s processor/arithmetic control unit is capable of performing such a function because such functions are performed using software and is routinely done in the measurement field.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al (US_2017/0363421 A1) in view of Trenholm et al (US_2018/0040119 A1).
Claim 5 is rejected because:
Kumagai teach all claim limitations except that a pattern type of abnormality is determined on a basis of the difference between the first point cloud data and the second point cloud data, in a survey apparatus for measuring the position of measurement points on an object under test. 
Trenholm et al (Trenholm hereinafter) teaches of a pattern type of abnormality is determined on a basis of the difference between the first point cloud data and the second point cloud data (see abstract; paragraphs [0096], [0099], [0109] and [0129]), in a survey apparatus for measuring the position of measurement points on an object under test. 

In view of Trenholm’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Trenholm’s teachings into Kumagai’s apparatus due to the fact that abnormalities can be determined by any ordinary computer processor that can compare two sets of data, thereby detect defects or abnormalities by mere data processing and without adding any hardware components to the measuring apparatus.

Claim 6 is rejected for the same reasons of rejection of claim 5 and because post processing test data is well-known in the art and in view of Trenholm’s teaching of pattern type of abnormality (see paragraph [0129]), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to determine post processing in accordance with the determined pattern type of abnormality because post processing needs can be determined only after abnormality pattern is known.



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886